Fourth Court of Appeals
                                        San Antonio, Texas
                                                 May 8, 2019

                                            No. 04-19-00272-CV

                                      IN RE Maria Elena JIMENEZ

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

      On April 30, 2019, relator filed a petition for writ of mandamus and a motion for
emergency stay pending final resolution of the petition for writ of mandamus.

       Relator’s request for a stay is GRANTED IN PART and DENIED IN PART. The
temporary orders issued by the trial court on April 29, 2019 in Cause No. 2018CI08125 are
STAYED pending final resolution of the petition filed in this court. Temporary managing
conservatorship, temporary child support, counseling, and supervised visits with the father shall
be in accordance with the temporary orders issued by the trial court on April 17, 2019. The
request to stay the hearing set for May 16, 2019 is DENIED.

      Relator is ORDERED to file the reporter’s records from the relevant hearings no later
than May 31, 2019.

           It is so ORDERED on May 8, 2019.


                                                                                PER CURIAM


           ATTESTED TO: __________________________
                        Keith E. Hottle,
                        Clerk of Court


1
  This proceeding arises out of Cause No. 2018CI08125, styled In the Interest of E.J., E.J., J.J., and J.J., Minor
Children, pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez
presiding.